UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-4250


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

OMAR DUPRAZ CRITTINGTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:11-cr-00083-MOC-DCK-1)


Submitted:   October 9, 2015                 Decided:   October 20, 2015


Before WILKINSON, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tony E. Rollman, Asheville, North Carolina, for Appellant. Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Omar Dupraz Crittington appeals from the district court’s

judgment revoking his supervised release and imposing a 24-month

prison    term      and     a     12-month          term      of    supervised       release.

Crittington’s counsel has filed a brief pursuant to Anders v.

California,      386   U.S.      738     (1967),          stating    that    there      are   no

meritorious      issues     for       appeal,       but    questioning       whether     trial

counsel rendered ineffective assistance in failing to explain

adequately to Crittington the consequences of his admission to

violating the terms of his supervised release.                               The Government

declined to file a brief.               Crittington was informed of his right

to file a pro se supplemental brief, but he has not done so.

We affirm.

     We    decline     to       reach    Crittington’s             claim    of   ineffective

assistance     of    counsel.           Unless      an     attorney’s       ineffectiveness

conclusively        appears     on     the     face      of   the    record,     ineffective

assistance claims generally are not addressed on direct appeal.

United States v. Benton, 523 F.3d 424, 435 (4th Cir. 2008).

Because the record does not conclusively establish ineffective

assistance by Crittington’s trial counsel, we deem this claim

inappropriate        for    resolution         on     direct       appeal.       See    United

States    v.   Baptiste,        596     F.3d    214,       216     n.1   (4th    Cir.   2010).

     Additionally, in accordance with Anders, we have reviewed

the remainder of the record in this case and have found no

                                                2
meritorious issues for appeal.           We therefore affirm the district

court’s   judgment.     This     court    requires   that    counsel    inform

Crittington, in writing, of the right to petition the Supreme

Court of the United States for further review.                If Crittington

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.              Counsel’s

motion must state that a copy thereof was served on Crittington.

     We dispense with oral argument because the facts and legal

contentions   are   adequately    presented     in   the    materials   before

this court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                     3